         Case 3:12-cv-01751-HZ          Document 207   Filed 10/04/19   Page 1 of 9




BRYAN TELEGIN, OSB # 105253
Bricklin & Newman, LLP
1424 4th Ave., Ste. 500
Seattle, WA 98101
Tel: (206) 264.8600
Fax: (206) 264.9300
Email: telegin@bnd-law.com

ALLISON LaPLANTE, OSB # 023614
Earthrise Law Center
10015 SW Terwilliger Blvd.
Portland, OR 97219
Tel: (503) 768-6894
Fax: (503) 768-6642
Email: laplante@lclark.edu

Attorneys for Plaintiff




                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF OREGON
                                       PORTLAND DIVISION



 NORTHWEST ENVIRONMENTAL                                       Civil No.: 3:12-cv-01751-HZ
 ADVOCATES, an Oregon non-profit
 corporation,
                                                  FINAL ORDER AND JUDGMENT
                          Plaintiff,

        v.

 UNITED STATES ENVIRONMENTAL
 PROTECTION AGENCY, a United States
 Government Agency,

                          Defendant,

        and




FINAL ORDER AND JUDGMENT – Page 1
          Case 3:12-cv-01751-HZ              Document 207             Filed 10/04/19           Page 2 of 9




 STATE OF OREGON; OREGON WATER
 QUALITY STANDARDS GROUP; and THE
 FRESHWATER TRUST,

                         Intervenors-Defendants.


      Based on the Court’s orders dated April 11, 2017 (ECF 149), December 12, 2018

(ECF 190), February 25, 2019 (ECF 197), June 11, 2019 (ECF 200), and August 27,

2019 (ECF 203), and the Court being fully advised in the premises,

      IT IS ORDERED, ADJUDGED, AND DECREED that:

      (1)     Judgment is entered in favor of Plaintiff Northwest Environmental

Advocates (“NWEA”) on Claim 2 as applied to all temperature TMDLs listed in Table 3

of the Second Amended Complaint (ECF 11), which includes all TMDLs listed in

paragraphs (2) and (3) below.

      (2)     Judgment is entered in favor of NWEA on Claims 1, 6, and 7 of the

Second Amended Complaint (ECF 11), but only as applied to the following temperature

TMDLs, as listed in Table 3 of the Second Amended Complaint:

              TMDL                                                                  Approval Date

              Willamette Basin1 ...................................................... Sept. 29, 2006
              Umatilla Basin, Willow Creek Subbasin .....................Feb. 19, 2007
              Umpqua Basin ............................................................ April 12, 2007
              Rogue Basin, Middle Rogue Subbasin
              & Bear Creek Watershed ............................................... Oct. 2, 2007
              Willamette Basin, Molalla Pudding Subbasin ............ Dec. 31, 2008
              Rogue Basin ................................................................ Dec. 29, 2008
              Middle Columbia/Hood, Miles Creek Subbasin ............Feb. 5, 2009
              Grande Ronde, Lower Grande Ronde Subbasin ........ Sept. 24, 2010

      1
        The Willamette Basin TMDL contains TMDLs for the Lower Willamette, Clackamas,
Middle Willamette, North Santiam, South Santiam, Upper Willamette, McKenzie, Middle Fork
Willamette, and Coast Fork Willamette subbasins.



FINAL ORDER AND JUDGMENT – Page 2
        Case 3:12-cv-01751-HZ               Document 207             Filed 10/04/19           Page 3 of 9




             Malheur Basin ............................................................... Dec. 3, 2010
             John Day Basin ........................................................... Dec. 17, 2010

      (3)    Judgment is entered in favor of EPA and the intervenor-defendants on

Claims 1, 6, and 7, but only as applied to the following temperature TMDLs:

             TMDL                                                                  Approval Date

             Rogue Basin, Applegate Subbasin ...............................Feb. 11, 2004
             Snake River, Hells Canyon .......................................... Sept. 9, 2004
             Sandy Basin ............................................................... April 14, 2005
             Umatilla Basin, Walla Walla Subbasin ...................... Sept. 29, 2005

      (4)    The Court hereby orders Oregon and the U.S. Environmental Protection

Agency (“EPA”) to establish new TMDLs to replace the TMDLs listed in paragraphs (2)

and (3) above, which shall include the same waterbodies and waterbody segments as the

original TMDLs, except to the extent that those waterbodies or waterbody segments are

no longer on Oregon’s approved list of impaired waters under Section 303(d) of the

Clean Water Act, 33 U.S.C. § 1313(d)(1). EPA shall complete its final agency actions

approving or disapproving the replacement TMDLs by the dates listed below. Oregon

shall submit TMDLs it establishes to EPA at least thirty days in advance of the dates

listed below. If EPA disapproves any submitted TMDLs, it shall establish replacement

TMDLs within 30 days of disapproval.

             TMDL                                                                  Deadline for EPA
                                                                                   Approval or
                                                                                   Disapproval

             Southern Willamette Subbasins ................................... July 14, 2023
             Mid-Willamette Subbasins........................................... July 14, 2023
             Lower Willamette Subbasins ....................................... July 14, 2023
             Willamette River Mainstem and Major Tributaries ....Aug. 30, 2024
             North Umpqua Subbasin .............................................Aug. 30, 2024
             South Umpqua and Umpqua Subbasins ......................Aug. 30, 2024
             Applegate, Illinois, Lower Rogue, and


FINAL ORDER AND JUDGMENT – Page 3
           Case 3:12-cv-01751-HZ             Document 207             Filed 10/04/19           Page 4 of 9




               Middle Rogue Subbasins ............................................. Oct. 17, 2025
               John Day Basin ............................................................ Oct. 17, 2025
               Upper Rogue Subbasin ................................................ Oct. 17, 2025
               Snake River – Hells Canyon ......................................... Dec. 4, 2026
               Lower Grande Ronde, Imnaha, and Wallowa Basins ... Dec. 4, 2026
               Middle Columbia-Hood, Miles Creeks Basins ............. Dec. 4, 2026
               Umatilla Basin—Walla Walla Subbasin .....................Nov. 28, 2027
               Willow Creek Subbasin ..............................................Nov. 28, 2027
               Malheur River Subbasins ............................................Nov. 28, 2027

       (5)     Attached hereto as Attachment A is a map depicting the various basins and

subbasins listed in Paragraph (4), together with the dates by which EPA must approve or

disapprove TMDLs for those basins and subbasins. Attachment A also depicts the waterbodies to

be included in the “Willamette Mainstem and Major Tributaries” TMDL(s) that EPA must

approve or disapprove by August 30, 2024. The tributaries depicted in purple in Attachment A

are located in the same subbasins for which EPA must approve or disapprove TMDLs by July

14, 2023. However, TMDLs covering those specific tributaries need not be approved or

disapproved by EPA until August 30, 2024.2

       (6)     TMDLs covering the Willamette Mainstem and Major Tributaries shall be limited

to the following river segments:

               •        Willamette River from the confluence of the Columbia River including the
                        Willamette Channel and the Multnomah Channel to confluence of Coast
                        and Middle Forks (approximately RM 187);

               •        Clackamas River up to River Mill Dam/Estacada Lake (approximately
                        RM 26);

               •        Santiam River (all 12 miles);

               •        North Santiam River up to Detroit Dam (approximately RM 49);

       2
         Attachment A also depicts the Klamath basin, for which Oregon and EPA were
previously ordered to establish a new temperature TMDL by September 30, 2019. See ECF 197.
On October 1, 2019, EPA filed a notice with the Court that it had approved Oregon’s new
temperature TMDL for that basin. See ECF 205.


FINAL ORDER AND JUDGMENT – Page 4
        Case 3:12-cv-01751-HZ            Document 207       Filed 10/04/19     Page 5 of 9




               •         South Santiam River up to Foster Dam (approximately RM 38);

               •         Long Tom River to Fern Ridge Dam (approximately RM 26);

               •         McKenzie River to confluence with the South Fork McKenzie River
                         (approximately RM 56);

               •         South Fork McKenzie River to Cougar Dam (approximately RM 4);

               •         Blue River to Blue River Dam (approximately RM 1.9);

               •         Middle Fork Willamette to Dexter Dam (approximately RM 17);

               •         Fall Creek to Fall Creek Dam (approximately RM 7);

               •         Coast Fork Willamette to Cottage Grove Dam (RM 30); and

               •         Row River to Dorena Dam (approximately RM 7.5)

       (7)     Vacatur of the TMDLs listed in Paragraphs (2) and (3) shall be stayed pending

completion of replacement TMDLs as specified in Paragraph (4). However, this stay shall expire

and each TMDL shall be automatically vacated 30 days after the corresponding deadline in

Paragraph (4) for EPA’s approval or disapproval, unless that date is extended by the Court.

       (8)         Beginning on the effective date of this order, Oregon and EPA shall file a joint

status report every 120 days that advises the Court and NWEA of the status of replacement

TMDLs required by paragraph (4). The status report shall state whether Oregon and EPA’s work

on the replacement TMDLs continues on-schedule, and, if not, informs the Court and NWEA of

the nature and cause of the delay(s) or anticipated delay(s) and of Oregon and EPA’s plan to

remedy or minimize the delay(s).

       (9)     Pending completion of all replacement TMDLs required by paragraph (4) and

Attachment A, the Court shall retain jurisdiction over any disputes that arise between the Parties

during the reformulation and review of the new TMDLs, including any motion to extend the



FINAL ORDER AND JUDGMENT – Page 5
        Case 3:12-cv-01751-HZ          Document 207       Filed 10/04/19     Page 6 of 9




duration of any stay, to extend the deadline for the issuance and/or approval or disapproval of

any new TMDL, or for additional direction from the Court to ensure the replacement TMDLs are

completed on time.

       (10)     Claims 3, 4, and 5 are denied as moot.

       (11)     The Court declines to enter judgment on Claims 8 and 9. Instead, the Court grants

EPA’s motion for voluntary remand on the Upper Klamath and Lost River Subbasins

temperature TMDL and Willamette Basin mercury TMDL (ECF 89). The Willamette Basin

mercury TMDL shall stay in place and will not be vacated. Pursuant to its order of February 25,

2019 (ECF 197), the Court orders EPA to complete its final agency action approving or

disapproving a new Willamette Basin mercury TMDL no later than November 29, 2019,

covering the same waters as the TMDL at issue in this case. If EPA disapproves Oregon’s new

Willamette Basin mercury TMDL, it shall establish a replacement TMDL within 30 days.

       IT IS SO ORDERED AND ADJUDGED




                                             Honorable Marco A. Hernandez
                                             UNITED STATES DISTRICT JUDGE




Submitted by,

 BRICKLIN & NEWMAN, LLP                            EARTHRISE LAW CENTER

 s/ Bryan Telegin                                  s/ Allison LaPlante
 Bryan Telegin, OSB # 105253                       Allison LaPlante, OSB # 023614

                                                   Attorneys for Plaintiff NWEA




FINAL ORDER AND JUDGMENT – Page 6
        Case 3:12-cv-01751-HZ       Document 207       Filed 10/04/19       Page 7 of 9




 Approved as to form by,

 s/Bryan Telegin for Kent Hanson*              s/Bryan Telegin for Scott Kaplan*
 Kent Hanson, CO Bar #7666                     Scott Kaplan, OSB #913350
 Clifford E. Stevens, DC Bar #463906           Attorney for Intervenor-Defendant State of
 Attorneys for Defendant U.S. Environmental    Oregon
 Protection Agency


 s/Bryan Telegin for Michael R. Campbell*      s/Bryan Telegin for Brooks M. Smith*
 Beth S. Ginsberg, OSB #070890                 Brooks M. Smith, VSB #40171 (pro hac vice)
 Michael R. Campbell, OSB #870016              Roman Hernandez, OSB #011730
 Attorneys for Intervenor-Defendant Oregon     Thane W. Tienson, OSB #773741
 Water Quality Standards Group                 Attorneys for Intervenor-Defendant The
                                               Freshwater Trust



*Signatures marked with an asterisk were authorized by the named counsel.




                              (Attachment A on following page)




FINAL ORDER AND JUDGMENT – Page 7
Case 3:12-cv-01751-HZ   Document 207   Filed 10/04/19   Page 8 of 9




                   ATTACHMENT A
                                                                                              Walla Walla Subbasin                           Lower Grande Ronde,
               Lower Willamette,                                                                                                             Imnaha, and
                Clackamas, and                 Middle Columbia-Hood,                                                                         Wallowa Subbasins
               Sandy Subbasins                          Miles Creeks
                                                                                                     Willow Creek
                                                                                                     Subbasin




  Willamette River Mainstem
       and Major Tributaries                                                                                         John Day
                                                                                                                     River Basin
                                                              Mid Willamette
                                                              Subbasins                                                                     Snake River -
                                                                                                                                            Hells Canyon
                                                                                                                                                                      Case 3:12-cv-01751-HZ




                                                          Southern Willamette
                                                          Subbasins
                                                                     North Umpqua                                                           Malheur River Subbasins
  South Umpqua and                                                   Subbasin
  Umpqua Subbasins
                                                                                                                                                                      Document 207




       Applegate,                                      Upper Rogue
           Illinois,                                   Subbasin
     Lower Rogue,
 and Middle Rogue
                                                                                Upper Klamath and
       Subbasins
                                                                                Lost Subbasins
                                                                                                                                                                      Filed 10/04/19




  Legend
                                                                                                                                                                      Page 9 of 9




  Reach TMDLs Project Extent* Watershed TMDLs Project Extent*                      Aug. 30, 2024          County Boundary
  EPA Approval or Disapproval EPA Approval or Disapproval
                                                                                   Oct. 17, 2025
            Aug. 30, 2024              Sept 30, 2019
                                                                                   Dec. 4, 2026
            Dec. 4, 2026               July 14, 2023
                                                                                   Nov. 28, 2027
                                                                                                       0 15 30       60            90
*Associated with NWEA vs. USEPA, Case 3:12-cv-01751-AC        Map version 2019.10.02                                                Miles      K
